*?OPIHIOH-
St. Paul, Judge.
Shis is an action upon a promissory note for $700 executed by defendant on October 20th, 1914, and payable in six months. Plaintiff acquired it on January 7th, 1916 from the first holder, who had obtained it from defendant without consideration and by false pretenses.
She defense set up is the aforesaid defective title of the first-holder and a denial "that plaintiff is the holder and owner, for value* before before maturity, of said note." Bu$ this defense was broadened by the admission of a line of evidenoe intended to show that plalntlffaequired wider oiroumstanoes suffioiently unusual to warrant the belief that he had knowledge of some defect in his author’s title,
She alleged unusual oiroumstanoes are as follows;
1, That plaintiff took the note from a oomparttire stranger, and without ever before having seen defendant’s signature.
2, that the note was represented as having been-given for the purohase prlee of certain stock whieh upon Inquiry wouia have been found to be worthless.
3, That plaintiff did not pay a fair price for the note.
Sow, of course, any one of these oiroumstanoes alone would not suffice to invalidate plaintiffs title to the note; but together they make out suoh a prima facie case of knowledge on plaintiffs part, that the burden of proof is entirely upon him to rehut it; and this has not been done.
The evidenoe shows that plaintiff had never at any time seen defendants signature; that he had seen the party from whom he purchased the note only a few times before, and knew nothing whatever about him.
It further shows that the corporation whose stook was supposed to have been purchased, had ceased to do business more than two years before the date of the note; and the stook certificate,supposed to have been pledged with the note, shows on its face that the purported thansfer thereof to plaintiff took place only on Hovember 2nd, 1914, or nearly two# weeks after the note had been given. And again it shows *126that plaintiff trap informad that, th* ‡700 pote did not represent the .whole - alleged pripe of the stoek, but that another note for #200, part of •aid prioe, was hold by a ploae relative of his; yet he did not 'jtijlOP'iá enquire of that party how the whole security a ame to be ;ft.taohed’.to' the. |700 note; In faet he made no Inquiry Whatever into the/mattar.
New Orleans La, April 22 1918.
lastly plaintiff, olaims to have paid ‡600 for the note; but he .produces only a ebook for |1C0, and says that the other ‡400 were phid in.. (HMh* Of oourae as to this last statement he oannot be contra* dloted, sad the question resolves itself into this; whether me are ready to.-believe, bis unoorroborated and interested statement, that he paid sat:-this; sswunt,of .money under the oiroumstanoee above mentioned.
She.' trial judge evidently did not believe that plaintiff had paid far the. mote as mueh ae he claimed, or that plaintiff was wholly Without knowledge of the defeot in hie authors title; and after reading the. testimony end weighing all the oiroumstanoee we oannot reaoh the aonolusian that he erred. We must therefore affirm the ; judgment.
Judgment Affirmed.